DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/08/2022 has been entered. Claims 1-3 and 5-22 are pending in this application. Applicant’s amendments have overcome the abstract objection and claim objections previously set forth in the Non-Final Office Action mailed 11/09/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2, line 10 and claim 16, line 10 recites the limitation “the first plurality of rows being long enough in the first direction for the first power device and the second plurality device to be concurrently placed on the first plurality of rows”. There is insufficient antecedent basis for the underlined limitation in the claim. The limitation in question may be referring to the second power device --.

Claim 3, line 5 and claim 17, line 5 recites the limitation “the group charging platform and the power device are operable to form the first conductive path and the second conductive path”. Since claim 1 recites “a plurality of power devices”, “a first power device”, and “a second device”, the underlined limitation is unclear as to which power device is being referred to. The limitation in question may be referring to both power devices. For the purpose of examination, the limitation in question was interpreted as -- the group charging platform and the power devices -- or -- the group charging platform and the first and second power devices --.

Claim Interpretation
Claim 1, lines 21-22 recites the limitation “wherein each of the plurality of charging tiles has a width approximately equal to a distance between the first plurality of electrical contacts”. Para[0079] of the applicant’s specification states “Each of the charging tiles 1710a through 17101 may also have a width approximately equal to the distance between electrical contacts of the power devices, (e.g., 1704a, 1704b, and 1704c)”. The applicant’s specification doesn’t specify, describe, or define what the term “approximately” means in the context between the charging tiles and the power devices. As a result, the limitation was interpreted as the width of the charging tiles is similar to the distance between the first plurality of electrical contacts of the power device such that the power device receives power from the charging tiles.

Claim 1, line 23-24 recites the limitation “the plurality of charging tiles are arranged in a checkerboard pattern alternating in a first direction and a second direction”. The limitation doesn’t specify what aspect of the charging tiles alternates in the first and second direction. According to the applicant’s specification, while it is understood the positive and negative polarity of the charging tiles alternates in the first and second direction, the claim language recites broad limitations that include different interpretations. For example: The charging tiles can be in two arbitrary groups, and the charging tiles alternate between each group in the first and second direction. As a result, the limitation should clarify the positive and negative polarity of the charging tiles alternate in the first direction and the second direction.

Claim 13 recites the limitation “a hanger”. The term “hanger” does not imply any specific structure. Rather, the term “hanger” was interpreted to be a conventional part for hanging or mounting an object.

Claim 14 recites the limitation “a hanger magnet”. The term “hanger magnet” was interpreted as a magnet used for hanging an object.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412).
Regarding claim 1, NOUSIAINEN discloses a system comprising
a device (as seen in pg.5, lines 28-32, the “device” was considered to be the portable electronic device 2 such as a cellular telephone); 
a plurality of power devices (as seen in Fig.6, the “power device” was considered to be the battery 13 of the device 2) operable to power the device, the plurality of power devices comprising a first power device and a second power device (as seen in pg.7, lines 9-10, a plurality of power devices 13 of the devices 2 is placed on the group charging platform 1; the “first power device” was considered to be the first power device indicated as 2 herein, and the “second power device” was considered to be the second power device indicated as 2’ herein), the first power device comprising a first plurality of electrical contacts (as seen in Fig.1, the “first plurality of electrical contacts” were considered to be a subset of the contact pads 4 of the first power device 2), the second power device comprising a second plurality of electrical contacts (as seen in Fig.1, the “second plurality of electrical contacts” were considered to a subset of the contacts pads 4 of the second power device 2’), the first plurality of electrical contacts, being spaced from each other substantially the same distance as the second plurality of electrical contacts (as seen in pg.7, lines 9-10, with the first and second power devices 2, 2’ being the same device, the first and second plurality of electrical contacts 4 were considered to be the same distance); and 
a group charging platform (1, Fig.1) operable to concurrently charge the plurality of power devices (2, 2’, Fig.1 and pg.7, lines 9-10), the group charging platform comprising a surface formed by a plurality of charging tiles (3, Fig.1), the first plurality of electrical contacts 
wherein each of the plurality of charging tiles has a width approximately equal to a distance between the first plurality of electrical contacts(as seen in Fig.1, the “electrical contacts” were considered to be a subset of contact pads 4 of the power device 2 connected to the charging tile 3; e.g. the “electrical contacts” were considered to be the contact pads 43, 44 connected to the charging tile 36; the width d3 of the charging tiles 3 were considered to be about equal to the distance between the electrical contacts 43, 44); and the plurality of charging tiles are arranged in a checkerboard pattern alternating in a first direction and a second direction (as seen in Fig.1 and pg.5, lines 18-26, the charging tiles 3 form a checkerboard or chessboard pattern in both the vertical and horizontal direction, where 3i [where i is an odd number] has a positive polarity/terminal, and 3i [where i is an even number] has a negative polarity/terminal).
lighting device.
Regarding “a lighting device”, since the claims use a generic term “lighting device” without specifying the structure of the lighting device itself, the term includes generic electronic devices providing light. As seen in pg.5, lines 28-32 of NOUSIAINEN, the device 2 includes a cellular telephone (or cellphone). One of ordinary skill in the art would have recognized that a general cellphone typically includes backlights or lighting elements that provides light (e.g. the flash for camera, flashlight functions, illuminated keypads, illuminated display screen, etc). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cellphone providing light to the device (e.g. cellular telephone) of NOUSIAINEN in order to provide a conventional cellphone with a rechargeable battery to be charged on the group charging platform.

Regarding claim 2, as best understood, NOUSIAINEN further discloses wherein the plurality of charging tiles (3, Fig.1) comprises a first plurality of rows (31-35, Fig.1) extending along the surface in the first direction (horizontal direction) between a first end portion of the first plurality of rows and a second end portion of the first plurality of rows such that the group charging platform (1, Fig.1) and the first power device (2, Fig.1) are operable to form the first conductive path and such that the group charging platform and the second power device (2’, Fig.1) are operable to form the second conductive path when the first power device and the second power device are placed on the plurality of charging tiles (pg.7, lines 9-10) between the first end portion of the first plurality of rows and the second end portion of the first plurality of rows.

Regarding “the first plurality of rows being long enough in the first direction for the first power device and the second power device to be concurrently placed on the first plurality of rows”, as seen in col.4, lines 30-33 of NOUSIAINEN, while Fig.1 shows a 4 x 4 matrix of 16 charging tiles 3, different numbers and matrixes of charging tiles 3 may be used. In one example, one of ordinary skill in the art would have recognized that the 16 charging tiles 3 can be arranged in different matrix configurations like a 8 x 2 matrix (8 charging tiles arranged in the horizontal direction, and 2 charging tiles in the vertical direction). As a result, the first plurality of rows would have been long enough in the horizontal direction to accommodate two power devices on the first plurality of rows. In another example, one of ordinary skill in the art would have recognized that the charging tiles 3 can be arranged in larger matrix configurations like a 8 x 8 matrix (merely doubling the charging tiles to provide a larger surface area). As a result, the first plurality of rows would have been long enough in the horizontal direction to accommodate two power devices on the first plurality of rows. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first plurality of rows being long enough in the first direction for the first and second power device to be concurrently placed on the first plurality of rows to the plurality of rows of NOUSIAINEN in order to increase the surface area of the group charging platform to accommodate and charge multiple power devices on the charging tiles.

Regarding claim 3, NOUSIAINEN further discloses wherein the plurality of charging tiles comprises a second plurality of rows (39-313, Fig.1) extending along the surface in the first direction between a first end portion of the second plurality of rows and a second end portion of the second plurality of rows, such that the group charging platform (1, Fig.1) and the power devices are operable to form the first conductive path and the second conductive path when the first power device and the second power device are each placed on the plurality of charging tiles between the first end portion of the second plurality of rows and the second end portion of the second plurality of rows (pg.7, lines 9-10).

Regarding claim 5, NOUSIAINEN fails to explicitly discloses wherein at least 50% of the surface is covered by the plurality of charging tiles.
Regarding “at least 50% of the surface is covered by the plurality of charging tiles”, as seen in Fig.1 of NOUSIAINEN, the group charging platform 1 has a matrix of charging tiles 3. In addition, as seen in col.4, lines 30-33 and NOUSIAINEN, the group charging platform 1 includes different numbers and/or matrixes of charging tiles 3. One of ordinary skill in the art would have recognized that the charging tiles can be arranged on the group charging platform such that the charging tiles covers at least 50% (or half) of the group charging platform. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least 50% of the surface covered by the charging tiles as taught to the group charging platform of NOUSIAINEN in order to increase the surface area of the group charging platform to accommodate and charge multiple power devices on the charging tiles.

Regarding claim 10, NOUSIAINEN further discloses wherein the surface is a flush surface without any depressions or raised areas (as seen in Fig.3, the group charging platform 1 was considered to be a flush surface).

Regarding claim 11, NOUSIAINEN further discloses wherein the surface is a flat metal surface (as seen in col.5, lines 10-12, the group charging platform 1 includes a flat metal surface such as copper).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412), and in view of BENNETT (US 2014/0126187).
Regarding claim 6, NOUSIAINEN fails to disclose wherein the outer portion of the first power device is a bottom portion of the first power device; the outer portion of the second power device is a bottom portion of the second power device; the first power device further comprises a plurality of routing electrical contacts on a top portion of the first power device, the routing electrical contacts operable to electrically couple to the second plurality of electrical contacts of the second power device when the second power device is stacked on top of the first power device, the group charging station thereby operable to charge the first power device and the second power device when the second power device is stacked on top of the first.
However, BENNETT discloses a first power device (101, Figs.11A-12C) includes a plurality of routing electrical contacts (1010, Fig.11A) on a top portion of the first power device, the routing electrical contacts operable to electrically couple to a second plurality of electrical contacts (123, Fig.11B) of a second power device (101, Figs.11A-12C) when the second power device is stacked (Fig.11A-12C) on top of the first power device, and a group charging station 
Therefore, in view of BENNETT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stacking the first and second power device as taught by BENNETT to the first power device, the second power device, and the group charging platform of NOUSIAINEN in order to simultaneously charged multiple power devices with a single position on the group charging platform as opposed to charging multiple power devices in multiple positions.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412), and in view of FEUSTEL (US 2015/0155728).
Regarding claim 7, NOUSIAINEN fails to disclose wherein the first power device further comprises an indicator light operable to emit light based upon the percent charge the first power device currently contains.
However, FEUSTEL discloses a first power device (100, Fig.12) includes an indicator light (350, Fig.11) operable to emit light based upon the percent charge the first power device currently contains (para[0048]).
Therefore, in view of FEUSTEL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the indicator light as taught by FEUSTEL to the power device of NOUSIAINEN in order to indicate the power of the power device.

Claims 8, 12, 16-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412), and in view of RANDALL’782 (US 2009/0072782).
Regarding claim 8, NOUSIAINEN fails to disclose wherein the charging platform further comprises a microcontroller disposed underneath the surface, the microcontroller operable to regulate the current flowing through the plurality of charging tiles.
However, RANDALL’782 discloses a charging platform (111a, Fig.32a) includes a controller (706, Fig.32c) operable to regulate the current flowing through the plurality of charging tiles (701a-701f, Fig.32; para[0194]-para[0196]).
Therefore, in view of RANDALL’782, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller as taught by RANDALL’782 to the charging platform of NOUSIAINEN in order to control functionalities of the group charging platform.
Regarding “a microcontroller”, one of ordinary skill in the art would have recognized that a microcontroller is a well-known type of controller for operating and controlling various modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller to the controller of NOUSIAINEN modified by RANDALL’782 in order to control functionalities of the group charging platform.
Regarding “a microcontroller disposed underneath the surface”, while RANDALL’782 fails to explicitly disclose where the controller is located, one of ordinary skill in the art would have recognized that a common location of a microcontroller would be a part of the device the microcontroller would be controlling. Therefore, it would have been obvious to one of ordinary 

Regarding claim 12, NOUSIAINEN discloses a group charging station comprising
a plurality of power devices (as seen in Fig.6, the “power device” was considered to be the battery 13 of the device 2) comprising a first power device (as seen in pg.7, lines 9-10, the “first power device” was considered to be the first power device indicated as 2 herein) comprising a first plurality of electrical contacts (as seen in Fig.1, the “first plurality of electrical contacts” were considered to a subset of the contacts pads 4 of the first power device 2 indicated as 4 herein); a second power device (as seen in pg.7, lines 9-10, “second power device” was considered to be the second power device indicated as 2’ herein) comprising a second plurality of electrical contacts (as seen in Fig.1, the “second plurality of electrical contacts” were considered to a subset of the contacts pads 4 of the second power device 2’ indicated as 4’ herein); and 
a group charging platform (1, Fig.1) operable to concurrently charge the plurality of power devices (as seen in pg.7, lines 9-10, the group charging platform 1 simultaneously connects to the plurality of power devices 2, 2’), the group charging platform comprising a surface formed by a plurality of charging tiles (3, Fig.1), 

each of the plurality of charging tiles has a width approximately equal to a distance between the first plurality of electrical contacts(as seen in Fig.1, the “electrical contacts” were considered to be a subset of contact pads 4 of the power device 2 connected to the charging tile 3; e.g. the “electrical contacts” were considered to be the contact pads 43, 44 connected to the charging tile 36; the width d3 of the charging tiles 3 were considered to be about equal to the distance between the electrical contacts 43, 44); and the plurality of charging tiles are arranged in a checkerboard pattern alternating in a first direction and a second direction (as seen in Fig.1 and pg.5, lines 18-26, the charging tiles 3 form a checkerboard or chessboard pattern in both the vertical and horizontal direction, where 3i [where i is an odd number] has a positive polarity/terminal, and 3i [where i is an even number] has a negative polarity/terminal).
NOUSIAINEN fails to disclose the first power device comprising a first plurality of power device magnets, the second power device comprising a second plurality of power device magnets, the group charging form comprising a plurality of group charging platform magnets, and wherein the first plurality of power device magnets and the second plurality of power device magnets are operable to form, with the plurality of group charging platform magnets, a plurality of magnetic connections that facilitate positive engagement and negative engagement of the plurality of power devices to the plurality of charging tiles such that a first conductive path is formed from the group charging platform to the first power device and a second conductive path is formed from the group charging platform to the second power device.

Therefore, in view of RANDALL’782, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power device magnets and the group charging platform magnets as taught by RANDALL’782 to the power devices and the group charging platform of NOUSIAINEN in order to (1) electrically couple the power devices and the group charging platform, (2) mechanically couple the power devices and the group charging platform, and/or (3) provide tighter contact between the power devices and the group charging platform.

Regarding claim 16, as best understood, NOUSIAINEN further discloses wherein the plurality of charging tiles (3, Fig.1) comprises a first plurality of rows (31-35, Fig.1) extending along the surface in the first direction (horizontal direction) between a first end portion of the 
NOUSIAINEN modified by RANDALL’782 fails to explicitly disclose the first plurality of rows being long enough in the first direction for the first power device and the second power device to be concurrently placed on the first plurality of rows.
Regarding “the first plurality of rows being long enough in the first direction for the first power device and the second power device to be concurrently placed on the first plurality of rows”, as seen in col.4, lines 30-33 of NOUSIAINEN, while Fig.1 shows a 4 x 4 matrix of 16 charging tiles 3, different numbers and matrixes of charging tiles 3 may be used. In one example, one of ordinary skill in the art would have recognized that the 16 charging tiles 3 can be arranged in different matrix configurations like a 8 x 2 matrix (8 charging tiles arranged in the horizontal direction, and 2 charging tiles in the vertical direction). As a result, the first plurality of rows would have been long enough in the horizontal direction to accommodate two power devices on the first plurality of rows. In another example, one of ordinary skill in the art would have recognized that the charging tiles 3 can be arranged in larger matrix configurations like a 8 x 8 matrix (merely doubling the charging tiles to provide a larger surface area). As a result, the first plurality of rows would have been long enough in the horizontal direction to accommodate two power devices on the first plurality of rows. Therefore, it would have been obvious to one of 

Regarding claim 17, as best understood, NOUSIAINEN further discloses wherein the plurality of charging tiles comprises a second plurality of rows (39-313, Fig.1) extending along the surface in the first direction between a first end portion of the second plurality of rows and a second end portion of the second plurality of rows, such that the group charging platform (1, Fig.1) and the power devices are operable to form the first conductive path and the second conductive path when the first power device and the second power device are each placed on the plurality of charging tiles between the first end portion of the second plurality of rows and the second end portion of the second plurality of rows (pg.7, lines 9-10).

Regarding claim 19, NOUSIAINEN modified by RANDALL’782 as discussed above for claim 12 fails to disclose wherein the charging platform further comprises a microcontroller disposed underneath the surface, the microcontroller operable to regulate the current flowing through the plurality of charging tiles.
However, RANDALL’782 further discloses a charging platform (111a, Fig.32a) includes a controller (706, Fig.32c) operable to regulate the current flowing through the plurality of charging tiles (701a-701f, Fig.32; para[0194]-para[0196]).

Regarding “a microcontroller”, one of ordinary skill in the art would have recognized that a microcontroller is a well-known type of controller for operating and controlling various modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller to the controller of NOUSIAINEN modified by RANDALL’782 in order to control functionalities of the group charging platform.
Regarding “a microcontroller disposed underneath the surface”, while RANDALL’782 fails to explicitly disclose where the controller is located, one of ordinary skill in the art would have recognized that a common location of a microcontroller would be a part of the device the microcontroller would be controlling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller disposed underneath the surface of the group charging platform of NOUSIAINEN modified by RANDALL’782 in order to (1) place the microcontroller as part of the group charging platform the microcontroller would be controlling and (2) protect and conceal the internal components of the group charging platform.

Regarding claim 21, NOUSIAINEN further discloses wherein the surface is a flush surface without any depressions or raised areas (as seen in Fig.3, the group charging platform 1 was considered to be a flush surface).

Regarding claim 22, NOUSIAINEN further discloses wherein the surface is a flat metal surface (as seen in col.5, lines 10-12, the group charging platform 1 includes a flat metal surface such as copper).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412), and in view of MANICO (US 2008/0258679).
Regarding claim 9, NOUSIAINEN fails to disclose wherein the charging platform further comprises a microcontroller, the microcontroller operable to read and wirelessly communicate information about the plurality of power devices.
However, MANICO discloses a charging platform (20, Fig.4A) includes a controller (32, Fig.4A), and the microcontroller operable to read and wirelessly communicate information about a power device (as seen in para[0079]-para[0080], a wireless communication system 94 and the controller 32 of the charging station 10 wirelessly communicates information about a power device 12).
Therefore, in view of MANICO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller to wirelessly communicate information about the power device as taught by MANICO to the charging platform of NOUSIAINEN in order to display information of the power device.
Regarding “a microcontroller”, one of ordinary skill in the art would have recognized that a microcontroller is a well-known type of controller for operating and controlling various modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller to the controller .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412) modified by RANDALL’782 (US 2009/0072782), and in view of BARBEAU (US 6,819,080).
Regarding claim 13, NOUSIAINEN modified by RANDALL’782 as discussed above for claim 12 further discloses wherein the group charging platform is operable to hang vertically (as seen in Fig.14 and para[0142] of RANDALL’782, the group charging platform 111, 111a, is oriented upright or vertically), and the first plurality of power device magnets (119, 119, Fig.14 of RANDALL’782) and the group charging platform magnets are configured such that a magnetic force formed between the first plurality of power device magnets and the group charging platform magnets is sufficient to hold the first power device in place when the group charging platform is hanging vertically (as seen in para[0142] of RANDALL’782, the magnetic force between the power device 112 and the group charging platform 111, 111a was considered to hold the first power device 112).
NOUSIAINEN modified by RANDALL’782 fails to disclose a hanger.
However, BARBEAU discloses a group charging platform (202, Fig.17) is operable to mount vertically on a wall.
Therefore, in view of BARBEAU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wall mountable group charging platform as taught by BARBEAU to the group charging platform of 
	Regarding “hanger”, as discussed above, the term “hanger” was interpreted to be a conventional part for hanging or mounting an object. As seen in Fig.17 and col.5, line 55-col.6, line 7 of BARBEAU, the group charging platform 202 is mounted on a wall. One of ordinary skill in the art would have recognized that conventional solutions for mounting an object on a wall includes adhesives, fasteners (e.g. nails), hooks, magnets, or other permanent or detachable attachments.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412) modified by RANDALL’782 (US 2009/0072782) and BARBEAU (US 6,819,080), and in view of CHEN (US 2008/0151559).
Regarding claim 14, NOUSIAINEN modified by RANDALL’782 and BARBEAU fails to disclose wherein the hanger comprises a hanger magnet.
However, CHEN discloses a hanger magnet (4, Fig.2).
Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hanger magnet as taught by CHEN to the hanger of NOUSIAINEN modified by RANDALL’782 and BARBEAU in order to attach and detach the group charging station on a magnetic surface.

Regarding claim 15, NOUSIAINEN modified by RANDALL’782 and BARBEAU discloses wherein the hanger comprises a hook.
However, CHEN discloses a hook (52, Fig.4).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412) modified by RANDALL’782 (US 2009/0072782), and in view of FEUSTEL (US 2015/0155728).
Regarding claim 18, NOUSIAINEN modified by RANDALL’782 fails to disclose wherein the first power device further comprises an indicator light operable to emit light based upon the percent charge the first power device currently contains.
However, FEUSTEL discloses a first power device (100, Fig.12) includes an indicator light (350, Fig.11) operable to emit light based upon the percent charge the first power device currently contains (para[0048]).
Therefore, in view of FEUSTEL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the indicator light as taught by FEUSTEL to the power device of NOUSIAINEN modified by RANDALL’782 in order to indicate the power of the power device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412) modified by RANDALL’782 (US 2009/0072782), and in view of MANICO (US 2008/0258679).
Regarding claim 20, NOUSIAINEN modified by RANDALL’782 fails to disclose wherein the charging platform further comprises a microcontroller, the microcontroller operable to read and wirelessly communicate information about the plurality of power devices.
However, MANICO discloses a charging platform (20, Fig.4A) includes a controller (32, Fig.4A), and the microcontroller operable to read and wirelessly communicate information about a power device (as seen in para[0079]-para[0080], a wireless communication system 94 and the controller 32 of the charging station 10 wirelessly communicates information about a power device 12).
Therefore, in view of MANICO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller to wirelessly communicate information about the power device as taught by MANICO to the charging platform of NOUSIAINEN modified by RANDALL’782 in order to display information of the power device.
Regarding “a microcontroller”, one of ordinary skill in the art would have recognized that a microcontroller is a well-known type of controller for operating and controlling various modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller to the controller of NOUSIAINEN modified by RANDALL’782 and MANICO in order to control functionalities of the group charging platform.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hautanen (US 20110133691) discloses a charging tiles are alternate in a first and second direction.

Response to Arguments









Applicant’s arguments with respect to the presented claims have been considered but are moot because the arguments do not apply to all of the combination of references being used in the current rejection.

Examiner’s Comment









The prior art shows different types of charging platforms to charge different types of electronic devices (such as laptops, cellphones, portable electronic devices, electronic candles, etc) that address the claim language as currently claimed.
Regarding claim 1, since the claim uses a generic term “lighting device” without specifying the structure of the lighting device itself, prior art showing cellphones are applicable to meet the claim language. In addition, the claim recites the charging tiles arranged in a checkerboard pattern alternating in a first and second direction without specifying what element of the charging tiles is alternating. However, the applicant’ disclosure shows a combination of a particular group charging platform having a particular arrangement of charging tiles for charging a particular lighting device. As a result, claim 1 is suggested to incorporate critical details of the lighting device in order to overcome generic electronic devices (such as cellphones), and incorporate the positive and negative polarity of the charging tiles are arranged in a checkerboard pattern alternating in a first direction and the second direction. Sample claim language of claim 1 has provided below as an example to clarify the charging tiles.
not include a lighting device, the claim is only directed to a group charging station. According to the prior art of record, the prior art shows many different types of charging stations for charging many different devices such as laptops, cellphones, batteries, or other portable electronic devices. In addition, the prior art shows magnets used to align and contact the electronic device with the charging station. However, the applicant’s disclosure shows a combination of a particular group charging station having a particular arrangement of charging tiles that hangs vertically and uses magnets to hold the power devices in place. As a result, claim 12 is suggested to incorporate additional details of this feature of the group charging station of hanging the group charging station vertically and magnets to hold the power devices in place. Sample claim language of claim 14 has provided below as an example to clarify the charging tiles.

Claim 1. A lighting system comprising: 
a lighting device comprising [applicant is suggested to include critical limitations of the lighting device to distinguish claim 1 from electronic devices like cellphones]; 
a plurality of power devices operable to power the lighting device, the plurality of power devices comprising a first power device and a second power device, the first power device comprising a first plurality of electrical contacts, the second power device comprising a second plurality of electrical contacts, the first plurality of electrical contacts, being spaced from each other substantially the same distance as the second plurality of electrical contacts; and 
a group charging platform operable to concurrently charge the plurality of power devices, the group charging platform comprising a surface formed by a plurality of charging tiles having positive and negative polarity, the first plurality of electrical contacts disposed on an outer 
wherein each of the plurality of charging tiles has a width approximately equal to a distance between the first plurality of electrical contacts; and the positive and negative polarity of the plurality of charging tiles are arranged in a checkerboard pattern alternating in a first direction and a second direction.

Claims 12-15. A group charging station comprising:
a plurality of power devices comprising:
a first power device comprising:
a first plurality of electrical contacts; and 
a first plurality of power device magnets; 
a second power device comprising:
a second plurality of electrical contacts; and 
a second plurality of power device magnets; and 
a group charging platform operable to concurrently charge the plurality of power devices, the group charging platform comprising:

a surface formed by a plurality of charging tiles having positive and negative polarity, 
wherein the first plurality of power device magnets and the second plurality of power device magnets are operable to form, with the plurality of group charging platform magnets, a plurality of magnetic connections that facilitate positive engagement and negative engagement of the plurality of power devices to the plurality of charging tiles such that a first conductive path is formed from the group charging platform to the first power device and a second conductive path is formed from the group charging platform to the second power device;
each of the plurality of charging tiles has a width approximately equal to a distance between the first plurality of electrical contacts; and the positive and negative polarity of the plurality of charging tiles are arranged in a checkerboard pattern alternating in a first direction and a second direction; 
wherein the group charging platform hangs vertically by a hanger; and the first and second plurality of power device magnets and the group charging platform magnets are configured such that a magnetic force formed between the first and second plurality of power device magnets and the group charging platform magnets is sufficient to hold the first and second power devices in place as the group charging platform is hanging vertically; and
wherein the hanger comprises a hanger magnet or a hook.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The charging tiles arranged in a checkerboard pattern alternating in a first direction and a second direction has been further defined and amended in the claims. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/J.M.E/Examiner, Art Unit 2875     


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875